El Juez Asociado Sr. Hernández,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal :
Aceptando en lo sustancial los fundamentos de hechos y los de derecho preinsertos, ménos el primero de los de de-recho, en cuanto parece establecer que el juego de Lotería está prohibido por leyes del Congreso de los Estados Unidos, si bien es cierto que las leyes postales de dicho Congreso prohíben y penan'la remisión y circulación, por correo, de billetes de Lotería.
Considerando: que al vender la Diputación Provincial de Puerto Rico los billetes de Lotería, de que se trata en. este pleito, contrajo la obligación que le imponía el Reglamento de la materia de celebrar los sorteos correspondientes, y al no hacerlo así, por incumplimiento de esa obligación, nació para los tenedores de dichos billetes, el derecho á que se les reintegre el precio que satisficieron, ya por exigirlo el prin-cipio altamente moral y jurídico de que nadie puede enri-quecerse en perjuicio de otro, aplicable no solo á las perso-nas, sino á toda entidad jurídica, ya por prevenirlo el pre-cepto del artículo 1124 del Código Civil, al establecer que la facultad de resolver las obligaciones se entiende implícita en las recíprocas, para el caso de que uno de los obligados no cumpliere lo que le incumbe.
Considerando: que suprimida ' la Diputación Provincial por la Orden General No. 17, serie de 1898, en la que se ordenó que el Secretario de Hacienda se hiciera cargo del activo y pasivo de la misma, de la recaudación de todos sus créditos y liquidación' de todas sus deudas, y creada por otra Orden General No. 84, serie de 1900, una Comisión: Liquidadora para recibir, oir y resolver todas las reclama-ciones contra aquel extinguido organismo, á fin de que los créditos, en forma reconocidos, fueran satisfechos á la mayor brevedad, es claro que al Gobierno de Puerto Rico corres-ponde pagar por medio de su Tesorero, en concepto de rein-*232tegro, á los demandantes, las cantidades que reclaman como tenedores, de billetes de la Lotería Provincial, cuyos sorteos no fueron celebrados oportunamente.
Considerando: que la sentencia condenando á la Admi-nistración al pago del importe de los. billetes á que se con-trae la demanda, sin especial condenación de costas y sin que haga mérito de la de intereses, no puede ser mejorada en beneficio de los apelados, según han pretendido éstos en el acto de la vista, .pues para ello hubiera sido necesario que se hubieran adherido á la apelación, al evacuar el trámite de instrucción, no favoreciéndoles el haberlo hecho prema-turamente al personarse ¿nte esta Corte Suprema, pues ni antes ni después del expresado trámite puede utilizarse el recurso de adhesión, según terminantemente prescribe el Artículo 467 del Reglamento para la ejecución de la Ley de lo Contencioso-Administrativo.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada que dictó el Tribunal de Distrito de San Juan, en 4 de Octubre de 1901.
Jueces concurrentes: Sres. Presidente, Quiñones, y Aso-ciados, Figueras y Sulzbacher.
Juez disidente : Sr. MacLeary.